Citation Nr: 0534108	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for 
exertional compartment syndrome, right lower extremity, with 
status post fasciotomy and right femoral-popliteal bypass.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from February 1994 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for exertional 
compartment syndrome, right lower extremity, with status post 
fasciotomy and right femoral-popliteal bypass, and assigned a 
zero percent (noncompensable) rating, effective from 
September 2, 2002.



FINDING OF FACT

The competent and probative evidence of record indicates that 
the veteran's right lower extremity disability is 
characterized by no claudication on walking, with no pain 
upon resting, normal motor strength and reflexes, good 
dorsalis pedis, posterior tibia, and popliteal pulses, no 
ischemic or trophic skin changes, and good hair distribution 
on the legs and onto the dorsal foot bilaterally.  



CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
exertional compartment syndrome, right lower extremity, with 
status post fasciotomy and right femoral-popliteal bypass, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7114 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) indicate that at the veteran's 
enlistment examination in February 1994 his lower extremities 
were normal on clinical examination.  On the associated 
report of medical history, the veteran checked "No" as to 
having or having had cramps in his legs.  In December 1997, 
he complained of right calf and anterior leg pain with any 
exercise.  The diagnosis was "rule out chronic compartment 
syndrome."  The veteran continued to complain of pain and 
swelling in his right calf, and in November 1998 a fasciotomy 
was performed on his right leg.  The diagnosis after the 
procedure was exercise-induced right leg four compartment 
syndrome.  After surgery, he continued to complain of pain 
and numbness in his right lower leg, and in November 2001 he 
was diagnosed with a right occluded popliteal artery.  Later 
that same month, a femoral to popliteal artery bypass was 
performed on the veteran's right knee.  

In September 2002, the veteran initiated a formal claim for 
entitlement to service connection for postoperative 
compartment syndrome and popliteal artery entrapment, among 
other things.  

In December 2002, the veteran was afforded a VA general 
medical examination in conjunction with his claim.  The 
examiner reviewed the veteran's claim file.  The veteran 
reported his medical history to the examiner and also 
indicated that he continued to have occasional aching in his 
calf around the area where the fasciotomy was performed.  He 
also reported that sometimes the toes of his right foot would 
cramp up and he would have to manually stretch them out with 
his hand to get them to relax.  He was noted to ambulate 
normally, and on examination, was found to have no adherence, 
tenderness, or limitation of function.  He also had no 
underlying tissue loss and no significant disfigurement or 
dysfunction.  The examiner noted the veteran had good power 
bulk tone and symmetry, specifically in his right lower leg, 
and had no sensory loss.  The diagnosis was right leg post-
operative fasciotomy for exertional compartment syndrome, and 
postoperative right femoral-popliteal bypass for occluded 
popliteal artery.  


In a February 2003 rating decision, the RO granted service 
connection for exertional compartment syndrome, right lower 
extremity, with status post fasciotomy and right femoral-
popliteal bypass, and assigned a zero percent rating, 
effective from September 2, 2002.  In support of its 
decision, the RO noted the clinical findings of the December 
2002 VA examination, specifically noting that no claudication 
on walking was noted.  The RO also stated that the veteran's 
SMRs showed that the ankle/brachial index was noted to be 
greater than 1.0 and therefore, a higher rating was not 
warranted.  

In April 2003, the veteran submitted a timely notice of 
disagreement, in which he indicated that he continued to 
experience pain and numbness during daily activities.  The 
veteran also stated that research had shown that excessive 
military training leads to popliteal artery blockage.  

In June 2003, the veteran perfected his appeal to the Board.  
He indicated that he had told the doctor who evaluated him 
previously that he had numbness in his foot and could run or 
walk a long distance without his leg bothering him.  The 
veteran also stated that his foot would lock up if he bent it 
the wrong way, that his leg hurt when he stretched it, and 
that he experienced pain on a daily basis.

In February 2004, the veteran was afforded another VA 
examination.  The examiner reviewed the claims file.  The 
veteran reported tightness and tenderness in his right calf 
with stretching maneuvers, as well as painful cramping in the 
toes on his right foot one to two times a day, which must be 
relieved with manual pressure and stretching.  The veteran 
also reported that he continues to have numbness in his right 
heel and limited endurance on exertion such that he can no 
longer participate in recreational sports.  However, the 
examiner noted the veteran is able to perform his usual daily 
activities and occupational duties.  The examiner also noted 
the veteran is able to walk up multiple flights of stairs and 
take his dog on a 11/2-mile walk daily.  He had no ishemic 
ulcerations, edema, or loss of strength or function.  On 
examination, the examiner noted the veteran had no 
claudication, per se, specifically noting he can walk up to 
one and a half miles and has no pain upon resting.  The 
veteran had normal motor strength, and his reflexes were 
normal in both lower extremities.  His dorsalis pedis, 
posterior tibial, and popliteal pulses were noted to be good 
bilaterally, and he had no ischemic or trophic skin changes.  
The veteran had good hair distribution on the legs and onto 
the dorsal foot bilaterally.  He experienced cramping in his 
right toes when attempting to stand on them but was able to 
go on, and to stand and walk on his toes and heels.  

The final diagnosis was as follows: history of exertional 
compartment syndrome, status post fasciotomy, right leg; 
history of occluded right popliteal artery, status post 
femoral-popliteal bypass grafting; residuals include scars, 
mild symptoms of pain, intermittent cramping and lack of 
endurance in the right leg; and loss of sensation in the 
plantar heel.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In a September 2003 letter, the RO informed the veteran of 
the types of evidence needed to substantiate his claim, as 
well as its duty to assist him in substantiating his claim 
under the VCAA.  In addition, the discussions in the May 2003 
Statement of the Case (SOC) and March 2004 Supplemental 
Statement of the Case (SSOC), issued during the pendency of 
this appeal, informed the veteran of the evidence necessary 
to warrant entitlement to the benefit sought.

While the September 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the May 
2003 SOC contains the complete text of 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  The Board 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on the VA, with 
no additional benefits flowing to the veteran.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"the VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco, 7 Vet. App. at 58, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp 
2005) and its implementing regulations do not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The veteran is currently rated zero percent disabled under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7114 
(2005).  Compartment syndrome is not listed in the Rating 
Schedule, and the RO applied DC 7114 pursuant to 38 C.F.R. 
§ 4.20 (2005), which provides that it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  Id.  

The RO determined that the most closely analogous diagnostic 
code is DC 7114, which provides the rating criteria for 
arteriosclerosis obliterans.  Under that code, a 20 percent 
rating is warranted for arteriosclerosis obliterans 
manifested by claudication on walking more than 100 yards, 
and diminished peripheral pulses or ankle/brachial index of 
0.9 or less; a 40 percent rating is warranted for 
arteriosclerosis obliterans manifested by claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less; a 
60 percent rating is warranted for arteriosclerosis 
obliterans manifested by claudication on walking less than 25 
yards on a level grade at 2 miles per hour, and either 
persistent coldness of the extremity or ankle/brachial index 
of 0.5 or less; and a 100 percent rating is warranted for 
arteriosclerosis obliterans manifested by ischemic limb pain 
at rest, and either deep ischemic ulcers or ankle/brachial 
index of 0.4 or less.  

Note (1) states that the ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Note (2) states that residuals of aortic and large arterial 
bypass surgery or arterial graft are to be evaluated as 
arteriosclerosis obliterans.  Note (3) states that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable.  Id.  

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence preponderates 
against a finding that the veteran's service-connected right 
lower extremity disability warrants a rating a compensable 
disability rating.

In evaluating the veteran's claim under DC 7114, for 
arteriosclerosis obliterans, the Board notes that at the 
February 2004 VA examination the veteran was noted to have no 
claudication on walking, with the examiner specifically 
noting that the veteran was able to walk up to one and a half 
miles daily, with no pain upon resting.  At that examination, 
the veteran's dorsalis pedis, posterior tibia, and popliteal 
pulses were "good" bilaterally.

As noted above, the RO granted service connection for the 
veteran's right lower extremity disability and assigned a 
zero percent disability rating on the basis that his SMRs 
showed complaints and treatment for the disability, but that 
the residual disability did not reach a compensable level 
according to the Rating Schedule.

Based upon the foregoing history and examination findings, 
the Board agrees that the veteran's disability does not 
warrant a compensable rating under DC 7114.  A higher rating 
under DC 7114 is not warranted because the veteran was found 
to have no ischemic or trophic skin changes, and was observed 
to have good hair distribution on his legs and onto the 
dorsal foot bilaterally.  The Board notes that a Doppler 
study was not conducted at the February 2004 examination in 
order to determine the veteran's ankle/brachial index.  
However, the Board finds that this omission constitutes 
harmless error, as the veteran did not demonstrate 
claudication on walking, which is required at every rating 
level under DC 7114.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered evaluating his 
right lower extremity disability under all other appropriate 
diagnostic codes.  However, the Board finds that 38 C.F.R. 
§ 4.71a, DCs 7101 to 7113, and 7115 to 7123 are not for 
application because the veteran has never manifested symptoms 
associated with or been diagnosed with hypertensive vascular 
disease, aortic aneurysm, aneurysm of any large or small 
artery, traumatic arteriovenous fistula, thrombo-angiitis 
obliterans, Raynaud's syndrome, angioneurotic edema, 
erythromelalgia, varicose veins, post-phlebitic syndrome of 
any etiology, cold tissue residuals, or soft tissue sarcoma.  

The Board has considered the veteran's April 2003 statement 
that research shows excessive military training can lead to 
popliteal artery blockage.  However, the Board notes that the 
issue before us is not the specific etiology of the veteran's 
disability, but instead whether his service-connected 
disability has worsened to a compensable degree under the 
Rating Schedule.  

In this regard and in view of the foregoing, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran.  As the preponderance of the evidence is against 
the veteran's claim for an increased rating for exertional 
compartment syndrome, right lower extremity, with status post 
fasciotomy and right femoral-popliteal bypass, the benefit-
of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in September 2002, has his 
right lower extremity condition been more disabling than as 
currently rated under this decision.


ORDER

Entitlement to an initial compensable evaluation for 
exertional compartment syndrome, right lower extremity, with 
status post fasciotomy and right femoral-popliteal bypass, is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


